      Case 2:16-md-02740-JTM-MBN Document 7869 Filed 08/08/19 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA

 IN RE: TAXOTERE
 (DOCETAXEL)
 PRODUCTS LIABILITY                                               MDL No. 16-2740
 LITIGATION
                                               Master Docket No. 2:16-md-02740
 THIS DOCUMENT RELATES TO:
                                                  Civil Action No. 2:17-cv-14193
 RENEE JEFFERS,
                                                              Judge Jane T. Milazzo
        Plaintiff,

 v.

 SANOFI US SERVICES, INC., and
 SANOFI-AVENTIS U.S. LLC,

 Defendants.




                      PLAINTIFF’S NOTICE OF APPEAL


        Notice is hereby given that Renee Jeffers, Plaintiff in the above-named case,

hereby appeals to the United States Court of Appeals for the Fifth Circuit from

Document # 7635: ORDER denying Plaintiff’s Rule 59 Motion, which was entered

in this action on July 16, 2019.

        Respectfully submitted this 8th day of August 2019.
Case 2:16-md-02740-JTM-MBN Document 7869 Filed 08/08/19 Page 2 of 3




                              /s/ J. Christopher Elliott                 f
                              J. Christopher Elliott, Esq. Colo. No. 41063
                              J. Kyle Bachus, Esq.
                              Darin L. Schanker, Esq.
                              BACHUS & SCHANKER, LLC
                              1899 Wynkoop Street, Suite 700
                              Denver, Colorado 80202
                              (303)893-9800
                              (303)893-9900 [Fax]
                              Email: celliott@coloradolaw.net
                                       kyle,bachus@coloradolaw.net
                                       dschanker@coloradolaw.net

                              Attorneys for Plaintiff Jeffers




                                 2
   Case 2:16-md-02740-JTM-MBN Document 7869 Filed 08/08/19 Page 3 of 3




                         CERTIFICATE OF SERVICE

      I hereby certify that on this 8th day of August 2019, a true and correct copy of

the foregoing Plaintiff’s Notice of Appeal was served on counsel of record via the

CM/ECF System.


                                       /s/ J. Christopher Elliott                  f
                                       J. Christopher Elliott, Esq.




                                          3
